Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 8,055,598 related to an adaptable graphical user interface. The interface may include a setup region to display a group of available solvers to a user and to display parameters for at least one of the group of solvers to the user. The interface may include an options region to display a first group of active options to a user without requiring a user input for the first group of active options, where the first group of active options is determined based on a selected one of the group of solvers. The options region may further display a second group of active options to the user when another one of the solvers is selected by the user, where the second group of active options differs from the first group of active options. The prior art of record does not teach or suggest at least “providing a call to an optimization solver machine to generate a solution to the specific optimization problem based on the received second user input; and constructing at least one non-deterministic polynomial-time (NP) formulation for an NP problem corresponding to the specific optimization problem, based on the received second user input, wherein the construction of the at least one NP formulation corresponds to a mapping of the plurality of parameters of the specific optimization problem to a plurality of attributes of the NP problem;” as recited in claims 1, 19, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182